Orders of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about May 13, 2003, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights and committed the custody and guardianship of the subject children to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The testimony of the agency’s caseworker at the fact-finding hearing provided clear and convincing evidence that the agency made diligent efforts to encourage the parent-children relation*360ship by referring respondent for drug rehabilitation and domestic violence counseling, but was frustrated by an uncooperative parent who failed to enter or complete these programs (see e.g. Matter of Jonathan R.M., 26 AD3d 205 [2006]; Matter of Angel G., 13 AD3d 113 [2004]). The conclusion that termination of parental rights, rather than a suspended judgment, was in the children’s best interests is supported by a fair preponderance of the evidence showing that at the time of the dispositional hearing the children had been in foster care for over three years, in the same foster home for 2V2 years, and developed a stable and positive bond with the foster parents (see Matter of Tiffany A., 242 AD2d 709, 713-714 [1997]).
We have considered respondent’s other arguments and find them without merit. Concur—Tom, J.P., Saxe, Friedman, Catterson and McGuire, JJ.